MEMORANDUM **
Anthony Tunbosen Soleye appeals his 18-month sentence following his conviction pursuant to his guilty plea to defrauding the government with respect to claims in violation of 18 U.S.C. § 287. His attorney has filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she can identify no issues for review.
Our examination of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates there are no issues for review. Accordingly, counsel’s motion to withdraw is GRANTED, and the sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.